DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Non-Final office action based on application 17/483,175 filed September 23, 2021. Claims 1-20 are currently pending and have been considered below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 13-15 & 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moon (Pre-Grant Publication 2017/0047293).
Regarding claim 11, Moon discloses a semiconductor device comprising:
a redistribution structure (Fig. 1-3, 1100) having first side, a second side, wherein redistribution structure includes wirings embbeded and inherently a dielectric formation around the wirings having a thickness from the first side to the second side, die contacts (1132) at the first side of the redistribution structure, at least one shield contact (1131A & 1135)  at the first side of the redistribution structure, and external pads (1111/1115A) at the second side of the redistribution structure;
a semiconductor die (1200) mounted on the first side of the redistribution structure, wherein the semiconductor die has an outer perimeter;
an encapsulant (1410) covering at least a portion of the semiconductor die and extending laterally outward with respect to the outer perimeter of the semiconductor die;
a conductive wall (1310/1350) on the first side of the redistribution structure spaced laterally apart from the outer perimeter of the semiconductor die, wherein the conductive wall is electrically coupled to the shield contact (Fig. 2 & 3) and extends around at least a portion of the outer perimeter of the semiconductor die (Fig. 1), the conductive wall having (1) a conductive top surface coplanar with a top surface of the encapsulant and (2) opposing vertical surfaces that (a) extend from the first side of the redistribution structure to the conductive top surface and toward each other and (b) directly contact the encapsulant; and
a conductive cap (1430) attached to the encapsulant and electrically coupled to the conductive wall such that the conductive wall and the conductive cap form a shield configured to protect the semiconductor die from electromagnetic interference.

Regarding claim 13, Moon further discloses:
A part of the conductive wall (1350) has vertical peripheral edges that are curved.

Regarding claim 14, Moon further discloses:
The vertical peripheral edges of the conductive wall (1350) have convex shapes.

Regarding claim 15, Moon further discloses:
Opposing pairs of the vertical peripheral edges protrude away from each other (Fig. 3)

Regarding claim 20, Moon further discloses:
The surfaces of the encapsulant and conductive wall are coplanar (Fig. 2).

Although Moon does not disclose the surface features correspond to a singular removal process that simultaneously forms the coplanar top surfaces, it should be known that even though product-by process claims are limited and defined by the process, determination of patentability is based on the product itself and not on its method of production. If the product in the product-by-process is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964 (Fed. Cir. 1985) Since claim 20 depends from claim 11 which is a structure claim, the method limitations of claim 20 (such as a singular removal process that simultaneously forms the coplanar top surfaces) are not considered germane to the issue or patentability and have not been given any patentable weight.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon (Pre-Grant Publication 2017/0047293) in view of Park (Pre-Grant Publication 2014/0124906).
Regarding claim 12, Moon disclose all of the limitations of claim 11 (addressed above). Moon does not disclose the conductive wall has a trapezoidal cross-sectional shape. However park discloses a semiconductor device comprising:
A conductive wall (Fig. 7 & 23, 222) formed around a semiconductor die wherein the conductive wall can have a trapezoidal cross-sectional shape.

It would have been obvious to those having ordinary skill in the art at the time of invention to form the conductive wall having a trapezoidal shape because it has be held that the configuration/shape of the conductive wall is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration/shape of the claimed container was significant. In re Dailey, MPEP 2144.04 IV B  

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowed because none of the prior art either alone or in combination discloses a packaged semiconductor device comprising: a foundation deposited on the first side of the redistribution structure, wherein the foundation has openings and is spaced laterally apart from the outer perimeter of the semiconductor die, wherein the opening is configured to receive deposited conductive material; a semiconductor die mounted on the first side of the redistribution structure, wherein the semiconductor die has an outer perimeter and is laterally offset from the foundation; a conductive wall on the first side of the redistribution structure spaced laterally apart from the outer perimeter of the semiconductor die, wherein the conductive wall is in the openings of the foundation, electrically coupled to the shield contact, and extends around at least a portion of the outer perimeter of the semiconductor die, in combination with the other limitations of claim 1. Claims 2-10 are also allowed based on their dependency from claim 1.

Claims 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 16 is considered allowable because none of the prior art either alone or in combination discloses a foundation on the first side of the redistribution structure, the foundation defining one or more openings, wherein the conductive wall is located within the one or more openings. Claims 17-19 are also considered allowable based on their dependency from claim 16. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON C FOX whose telephone number is (571)270-5016. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON C FOX/Examiner, Art Unit 2818                                                                                                                                                                                                        

/DAVID VU/Primary Examiner, Art Unit 2818